DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2017/025315. Applicant’s claim for the benefit of a prior-filed application PCT/US2017/025315 filed on 31 March 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional applications 62/433,985 and 62/433,987 filed on 14 December 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
	
Information Disclosure Statement
The information disclosure statements (IDS) filed on 20 February 2019, 7 October 2019, and 2 March 2020 have been considered. The signed and initialed PTO Forms 1449 were mailed with the previous action.
Status of the Claims
Acknowledgment is made with regard to the amendments filed on 17 June 2021. Claim 9 is cancelled. Claims 1, 3-6, 11, 15, 19-20, and 25 are amended. Claims 1-8 and 10-25 are under examination.	
Objections to the Specification, Drawings, and Claims
	Objections to the specification, drawings, and claims set forth in the previous action filed on 17 February 2021 are overcome by applicant’s amendments to the specification, drawings, and claims filed on 17 June 2021 and are hereby withdrawn.
	Applicant amended the specification which now has the sequence listing incorporation by reference statement as required per MPEP § 502.05(I)(L)(1). Applicant has provided a high resolution replacement drawing for Figure 4. Applicant has corrected the typographical errors in claims 15 and 19.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1-11, 16-18, 20, 24-25 under 35 U.S.C. 103 as being unpatentable over ELSON (WO2001055172A2; Publ. date: 2 AUG 2001; and English language machine translation) is withdrawn in light of applicant’s amendment to claim 1 which now recites “the method comprising: administering to the subject one or more adeno-associated virus (AAV) vectors modified to target skeletal muscle gene expression…”. ELSON does not teach “one or more adeno-associated virus (AAV) vectors modified to target skeletal muscle gene expression.” 

The prior rejection of claims 12-14 and 22-23 under 35 U.S.C. 103 as being unpatentable over ELSON (WO2001055172A2; Publ. date: 2 AUG 2001; and English language machine translation), and further in view of Wang (Wang, B., et al. 2008; Gene Therapy, 15(22), 1489-1499) is withdrawn in light of applicant’s amendment to claim 1 which now recites “the method comprising: administering to the subject one or more adeno-associated virus (AAV) vectors modified to target skeletal muscle gene expression…”. ELSON does not teach “one or more adeno-associated virus (AAV) vectors modified to target skeletal muscle gene expression.”

The prior rejection of claims 15 and 21 under 35 U.S.C. 103 as being unpatentable over ELSON (WO2001055172A2; Publ. date: 2 AUG 2001; and English language machine translation) as further in view of Wang (Wang, B., et al. 2008; Gene Therapy, 15(22), 1489-1499), and as further in view of Lentz (Lentz TB, et al. 2012 Nov; 48(2):179-188) is withdrawn in light of applicant’s amendment to claim 1 which now recites “the method comprising: administering to the subject one or more adeno-associated virus (AAV) vectors modified to target skeletal muscle gene expression…”. ELSON does not teach “one or more adeno-associated virus (AAV) vectors modified to target skeletal muscle gene expression.”

ELSON—Wang (2002)—Wang (2008)
Claims 1-8, 10-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over ELSON (WO2001055172A2; Publ. date: 2 AUG 2001; and English language machine translation), Wang (Wang LJ, et al. Journal of Neuroscience. 2002 Aug 15; 22(16):6920-8), and Wang (Wang, B., et al. 2008; Gene Therapy, 15(22), 1489-1499).
ELSON teaches a vector or a system of two or three co-expression vectors (including embodiments comprising AAV vectors; see description), characterized in that said vector or said system of two or three vectors contains a nucleic acid sequence coding for an NNT-1 protein (also known as CLC), a nucleic acid sequence coding for a CLF-1 protein and / or a nucleic acid sequence coding for a CNTFRα protein (claim7). ELSON teaches the use of vectors with cell-specific modifications, e.g. promoters (description) as vectors comprising NNT-1 (CLC)/CLF/CNTFRα, alone or in various combinations, in pharmaceutical compositions for the prevention or treatment of neurodegenerative diseases, in particular amyotrophic lateral sclerosis, and for the regeneration of nervous tissue or skeletal muscle or for the maintenance of muscle mass in the paralyzed (abstract, description, and claims 35-36, p. 17 ¶4 EN translation). ELSON also teaches or suggests delivery of the NNT-1 (CLC)/CLF/CNTFRα transgenes directly to affected muscles via intramuscular injection (p. 16 ¶3; EN translation).
In regard to instant claims 1, 20 and 25, although ELSON teaches the pharmaceutical composition and AAV vectors as products (instant claim 20), ELSON’s abstract, description, and claims clearly present that said products are intended for treatment of motor neuron degenerative diseases, including ALS, in other words, ELSON implies a method of treatment by administering the pharmaceutical compositions (instant claims 1 and 25). In the description ELSON states that pharmaceutical compositions comprising a vector or vector system may in particular be used for the transfer of nucleic acid coding for the proteins NNT-1 (i.e. CLC), CLF-1 and / or CNTFRα into a given cell in vivo as part of a treatment for a neurodegenerative disease by gene therapy thus making it possible to envisage the treatment of neurodegenerative diseases for which conventional therapeutic alternatives are ineffective or even non-existent (description). And, thus, it would be prima facie obvious to one skilled in the art, before the time of filing that the products taught by ELSON would require administration to a subject in 
Wang (2002) teaches that adeno-associated virus (AAV) vectors are one of the most attractive gene delivery vehicles and AAV vectors might be more practical with respect to safety especially compared with intraspinal/intrathecal injection and teaches that skeletal muscle is a good platform for AAV-mediated gene delivery in motor neuron degenerative disorder treatments, reasoning thus that it’s only at neuromuscular junctions that the nerve terminals are in contact with myofibers, and in which barriers against various substances are absent, allowing gene products to reach the CNS. Wang, before the effective filing date of the instant application, states that muscle-directed gene therapy mediated by an AAV vector has led to tremendous success in numerous animal models of human diseases (pp. 6920-1 joining¶). Furthermore, Wang demonstrated that the intramuscular administration of an AAV vector harboring a neurotrophic factor, a GDNF gene relevant to an ALS mouse model, significantly delayed the onset of disease, lengthened the life span, abated the behavioral impairment, and promoted motor neuron (MN) survival. Wang also demonstrated direct evidence that the product of GDNF boosted by gene delivery in the muscle is transported via retrograde activity to the motor neurons of the spinal cord (p. 6921 ¶2; see also p. 6927 final ¶). Thus, Wang (2002) obviates a rationale for delivering the genes of interest taught by ELSON via AAV vectors administered to skeletal muscles (for ease and safety) for the retrograde transport to motor neurons and/or the CNS for treatment of motor neuron disorders in adult subjects suffering from such diseases.
Both ELSON and Wang (2002) teach intramuscular administration/injection of AAV vectors for treatment of MN disorders (see also O’Conner, Prior Art Made of Record), but neither ELSON nor Wang (2002) teach an AAV vector modified to target skeletal muscle gene expression.
Wang (2008) teaches construction and analysis of compact muscle-specific promoters for AAV vectors and specifically teaches constructs comprising muscle-specific promoters: MCK, dMCK and tMCK (Figure 1, p.1490). Wang (2008) also teaches that expression from the 
It would have been prima facie obvious before the time of filing to one of ordinary skill in the art to modify the teaching of ELSON with that of Wang (2002) and Wang (2008) to generate pharmaceutical compositions comprising one or more modified AAV vectors comprising a muscle-specific promoter, such as the tMCK muscle-tropic, muscle-specific promoter for expression of CLC/CLF/CNTFRα, alone or in combination (instant claim 20), for use in pharmaceutical compositions for the treatment of a motor neuron degenerative disorder (such as ALS; instant claims 1 and 25). The use of the tMCK promoter would provide cell-specific and enhanced expression in the intended target cell/tissue and not broad systemic expression, factors highly favorable in gene therapy, and delivery of the AAVs comprising CLC/CLF/CNTFRα genes, alone or in combination, to the skeletal muscles as per Wang (2002) would lead the practitioner to a reasonable expectation of gene delivery and expression, not just in the skeletal muscle cells, but also in the motor neurons and/or CNS as demonstrated by Wang (2002) with another neurotropic factor in an ALS model. Thus the artisan of skill in the art would be motivated to make such specific modifications to the AAV vectors of ELSON and would have a reasonable expectation of success in treating motor neuron disease (such as ALS) with CLC/CLF/CNTFRα, alone or in combination, delivered to skeletal muscles via AAV vector constructs with muscle-specific promoters as the elements and methodologies and rationales 
In regard to the further limitations of claims 2-6, as was known to one skilled in the art of gene therapy before the effective filing date of the instant application, expression of genes from rAAVs increases RNA expression of encoded genes in cells where rAAV is actively transduced and transcribed thus delivering the gene of interest for the expression of the therapeutic RNA(s) or protein(s) for treatment of the disease or disorder of interest. One of ordinary skill in the art would have the same reasonable expectation of success of increasing or up-regulating CNTFRα, CLC, and/or CLF RNA in skeletal muscle by delivering rAAV vectors encoding CNTFRα, CLC, and/or CLF in pharmaceutical compositions via intramuscular injection to skeletal muscles because AAV encoded and expressed transgenes are known to increase corresponding mRNA levels in AAV transduced cells. 
In regard to the further limitations of claims 7-8 and 16-17, ELSON is directed to the treatment of motor neuron degenerative disorders including ALS. As the loss of skeletal muscle mass, weakness, atrophy and paralysis are symptoms of late stage ALS, ELSON makes obvious the use of pharmaceutical compositions comprising rAAVs comprising CLC/CLF/CNTFRα, alone or in combinations, for late stage ALS—a disease associated with degeneration of motor neuron axons, and strongly suggests effectiveness to slow disease progression and/or treat or possibly temporarily partially reverse paralysis (claims 35-36, abstract and description) and to maintain muscle mass (p. 3 ¶1, EN translation). Wang (2002) demonstrated that the intramuscular administration of an AAV vector harboring a neurotrophic factor, relevant to an ALS mouse model, significantly delayed the onset of disease, lengthened the life span, abated the behavioral impairment, and promoted motor neuron (MN) survival.
In regard to the further limitations of claims 10-11, ELSON also teaches delivery of nucleic acid pharmaceutical compositions via non-systemic, i.e. intramuscular injection (i.m.) for diseases affecting the muscles (description). The examiner interprets this to include non-respiratory skeletal muscle as this is the standard tissue targeted in i.m. injections.  Wang 
In regard to the further limitations of claims 12-14 and 22-23, ELSON also teaches modification of the vector to necessarily include a promoter, translation initiation and termination signals, as well as appropriate regions for transcription regulation to maintain stable cell expression and to be chosen according to the intended cellular host (p. 10 ¶5, EN translation). Wang (2002) teaches AAV vectors comprising the CMV promoter and Wang (2008) teaches AAV vectors comprising compact muscle-specific promoters for AAV vectors and specifically teaches constructs comprising muscle-specific promoters: CMV, MCK, dMCK and tMCK (Figure 1, p.1490). Furthermore, Wang teaches the specific muscle-tropic gene expression profile of modified rAAV vectors comprising the tMCK promoter (abstract and discussion, pp. 1489, 1496).
In regard to the further limitations of claims 18 and 24, a skilled artisan taking the teachings of ELSON as a whole would envision a method of treating a degenerative motor neuron disease in a subject in need thereof at some point in time (i.e. initiated prior to, contemporaneous with, or after an onset of motor symptoms in the subject) with pharmaceutical compositions comprising rAAV vectors encoding CLC/CLF/CNTFRα, alone or in combinations, via intramuscular (non-systematic) or intravenous (systematic) routes of delivery as is claimed (p. 17 ¶4).
	
ELSON—Wang (2002)—Wang (2008)—Lentz
Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ELSON, Wang (2002), and Wang (2008), herein ELSON—Wang—Wang, as applied to claims 1, 12, and 20 above, and as further in view of Lentz (Lentz TB, et al. 2012 Nov; 48(2):179-188).

ELSON—Wang—Wang obviate a pharmaceutical compositions for the treatment of a motor neuron degenerative disorder comprising: one or more muscle-tropic modified AAV 
ELSON—Wang—Wang do not teach that the rAAV genome comprises single stranded rAAV, self-complementary (scrAAV), or combinations thereof. 
Lentz teaches the use of rAAV, single-stranded AAV (ssAAV), and self-complementary AAV (scAAV) for expressing transgenes for use in gene therapy (p.3-5). One skilled in the art would be able to determine through routine experimentation which vector(s) or vector combinations of ssAAV and/or scAAV would be best suited for specific treatments. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the time of filing to modify the teaching of ELSON—Wang—Wang with that of Lentz to generate modified muscle-tropic rAAV vectors comprising single stranded rAAV, self-complementary (scrAAV), or combinations thereof comprising CLC/CLF/CNTFRα, alone or in combination, for use in pharmaceutical compositions for the treatment of a motor neuron degenerative disorder and to determine through routine experimentation the best AAV genome construct for expression of the desired gene(s) for various delivery and/or treatment outcome(s). An artisan of skill in the art would have a reasonable expectation of success as the various types of AAV vector constructs were known and taught in the prior art and would be expected to yield predictable results for transgene expression as demonstrated by Lentz, Wang (2002), and Wang (2008) and as taught by ELSON before the effective filing date of the instant application.

ELSON—Wang (2002)—Wang (2008)—Scotter
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ELSON, Wang (2002), and Wang (2008), herein ELSON—Wang—Wang, as applied to claims 1 and 7 above, and further in view of Scotter (Scotter EL, et al. Neurotherapeutics. 2015; 12(2):352-363).
ng—Wang obviate a pharmaceutical compositions for the treatment of a motor neuron degenerative disorder comprising: one or more muscle-tropic modified AAV vectors, each of said AA V vectors packaging an rAAV genome, each of said rAAV genomes engineered to comprise: (i) a cDNA insert independently selected from the group consisting of a CNTFRα cDNA insert, a CLC cDNA insert, and a CLF cDNA insert; and (ii) a promoter; and a pharmaceutically acceptable excipient., wherein the composition is formulated to target skeletal muscle gene expression by the one or more AAV vectors comprise a muscle-specific promoter. 
ELSON—Wang—Wang do not address TDP-43 cellular distribution in ALS patients. 
Scotter teaches TDP-43 as a major factor in proteinopathy in ALS indicating that TDP-43-positive inclusions have been shown to be common in 97% of ALS cases (Introduction and TDP-43 Proteinopathy sections, pp. 352-3). These positive inclusions are indicative of ALS pathology and are not normal cellular distributions of the TDP-43 protein.
It would be prima facie obvious to an artisan of skill in the art before the time of filing to modify the teaching of ELSON—Wang—Wang for treatment of a subject suffering from ALS, to include subjects in 97% of the affected population demonstrating the prevalent hallmark of TDP-43 proteinopathy, i.e. abnormal TDP-43 cellular distribution, as taught by Scotter. The artisan of skill in the art would be remiss to neglect treatment of such a large cohort and would have a reasonable expectation of success in treating subjects with abnormal TDP-43 cellular distribution as per the teachings of ELSON—Wang—Wang and Scotter according to the constructs and methodologies known and taught in the prior art as discussed and cited above.

Response to Declaration, Applicant’s Arguments, and Secondary Considerations
The declaration under 37 CFR 1.132 filed 17 June 2021 is insufficient to overcome the rejection of claims 1-11, 16-18, 20, 24-25 under 35 U.S.C. 103 based upon unpatentability in view of ELSON as set forth in the last Office action because:  in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., expression of CLC in muscle cells and/or preservation of muscle or muscle-related cells) are not recited in the rejected claim(s).  In Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that independent amended claims 1 and 20 require that the AAV vector(s) be modified to target skeletal muscle gene expression, and/or the administration to be intramuscular (i.m.), and submits that ELSON teaches away from this limitation (Applicant’s arguments filed under 37 C.F.R. 1.132 on 17 June 2021). Applicant’s arguments have been fully considered and are not found persuasive for the following reasons. ELSON teaches an i.m. route of administration as a possible route for administering CLC (alone or in combination, p. 9 ¶7 EN translation) in treatment of MN disorders. Even though ELSON acknowledges that CLC had not yet been reported in adult skeletal muscles, this is not a sufficient teaching away from administering CLC via an i.m. route as clearly taught by ELSON. ELSON clearly teaches the formation of an NNT-1(CLC)/ CLF-1 /sCNTFRα complex in skeletal muscle and that a diffusion in the circulation would allow a systematic action (p. 25 ¶6, EN translation). Therapeutic effects of gene-transfer transgenes do not necessarily depend on endogenous expression of the gene in the target cell(s) prior to treatment. Furthermore, as the limitations and claim amendments require additional search and consideration given herein, the teaching of Wang (2002; cited above, as well as O’Conner, Prior Art Made of Record, below) clearly demonstrates, that well before the effective filing date of the instant application, it was known that rAAVs delivered to and targeting skeletal muscle gene expression of transgenes was effective in retrograde delivery of transgene products to the MN (motor neurons or muscle-related cells) and/or CNS, and was effective in treating MN disorders such as ALS, and was even effective in leading to substantial and long-lasting expression of transgenic GDNF in a large number of myofibers (muscle or muscle-related cells) with its accumulation at the sites of neuromuscular junctions (Abstract), and that gene delivery to muscles can promote the survival and inhibit the atrophy of motor neurons with axonal projections to target muscles in ALS mice (p. 6924 ¶3). ELSON further teaches that CLC and/or CLF, i.e. ligands, would indeed be likely to have an important role in particular in the development of the central nervous system, in the survival of central .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Prior Art Made of Record
•  O’Conner (O'Connor DM, et al. Neurosci Lett. 2012 Oct 11;527(2):78-84. Epub 2012 May 8) is directed to cellular and molecular approaches to motor neuron therapy in amyotrophic lateral sclerosis and spinal muscular atrophy and teaches intramuscular administration of neurotrophic factors for treating ALS.
Conclusion
Claims 1-8 and 10-25 are rejected. No claims are allowed.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                
/KEVIN K HILL/             Primary Examiner, Art Unit 1633